Attorney’s Docket Number: NAUP3311USA1
Filing Date: 03/04/2021
Claimed Priority Dates: 09/20/2018 (DIV of 16/137,513 now PAT 10,971,498)
      08/23/2018 (CN 201810968333.1)
Applicants: Lu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 03/04/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/191,712 filed on 03/04/2021 has been entered.  Pending in this Office Action are claims 1-9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun et al. (US2020/0035541).

Regarding Claim 1, Chun (see, e.g., Figs. 1 and 13), in a first embodiment, shows all aspects of the disclosure, including a semiconductor memory device, comprising:
- a substrate (e.g., substrate 110) having an isolation area (e.g., device isolation region 114) to define a plurality of active areas therein 
- a dielectric layer (e.g., interlayer insulating layer 130) disposed on the substrate, wherein the dielectric layer comprises a multilayer structure and the multilayer structure comprises a bottom layer with a retracted sidewall (e.g., 130 comprises insulating layers 130a-c with 130a having a recess portion 158c; also see Fig. 8)
- a plurality of bit lines (e.g., bit lines BL 140) disposed on the dielectric layer, along a direction
- at least one bit line contact (e.g., bit line contact BCL 135) disposed in the substrate, below one of the bit lines
- a spacer structure (e.g., spacers 152d,154a) disposed on sidewalls of each of the bit lines
- a spacer layer (e.g., spacer 164) disposed on the spacer structure, the spacer layer directly in contact with the spacer structure and other layers of the multilayer structure of the dielectric layer
Regarding Claim 2, Chun (see, e.g., Par. [0035]) discloses that 152d includes silicon nitride, and that 154a includes silicon oxide. Therefore, Chun (see, e.g., Fig. 13) shows that the spacer structure comprises a first spacer (e.g., one of 152d or 154a) and a second spacer (e.g., the other one of 152d or 154a), and the first spacer and the second spacer comprise different materials.
Regarding Claim 3, Chun (see, e.g., Fig. 13) shows that the first spacer (e.g., 152d) directly contacts each of the bit lines (e.g., 140) and two sides of the at least one bit line contact (e.g., 135).
Regarding Claim 4, Chun (see, e.g., Fig. 13) shows that the retracted sidewall of the bottom layer (e.g., recess 158c in 130a) is disposed under the first spacer.
Regarding Claim 5, Chun (see, e.g., Par. [0035]) discloses that 152d and 164 include silicon nitride. Therefore, Chun (see, e.g., Fig. 13) shows that the spacer layer (e.g., 164) and the first spacer (e.g., spacer 152d) comprise a same material.
Regarding Claim 6, Chun (see, e.g., Fig. 13) shows that the retracted sidewall of the bottom layer (e.g., recess 158c in 130a) is disposed under the bit lines.
Regarding Claim 7, Chun (see, e.g., Fig. 4a and Par. [0029]) discloses that insulating layer 130 includes first to third insulating layers 130a-c, including a silicon oxide layer, a silicon nitride layer, and a silicon oxide layer, respectively. Therefore, Chun (see, e.g., Par. [0035]) shows that the dielectric layer (e.g., 130) comprises an oxide-nitride-oxide (ONO) structure.
Regarding Claim 8, Chun (see, e.g., Fig. 13) shows that sidewalls of the spacer structure (e.g., 152d,154a) are vertically aligned with sidewalls of the other layers (e.g., 130b-c) of the multilayer structure of the dielectric layer.
Regarding Claim 1, Chun (see, e.g., Figs. 1 and 22), in a second embodiment, shows all aspects of the disclosure, including a semiconductor memory device, comprising:
- a substrate (e.g., substrate 110) having an isolation area (e.g., device isolation region 114) to define a plurality of active areas therein 
- a dielectric layer (e.g., interlayer insulating layer 130) disposed on the substrate, wherein the dielectric layer comprises a multilayer structure and the multilayer structure comprises a bottom layer with a retracted sidewall (e.g., 130 comprises insulating layers 130a-c with 130a having a recess portion 158c; also see Fig. 8)
- a plurality of bit lines (e.g., bit lines BL 140) disposed on the dielectric layer, along a direction
- at least one bit line contact (e.g., bit line contact BCL 135) disposed in the substrate, below one of the bit lines
- a spacer structure (e.g., spacers 152d,170,204) disposed on sidewalls of each of the bit lines
- a spacer layer (e.g., spacer 164) disposed on the spacer structure, the spacer layer directly in contact with the spacer structure and other layers of the multilayer structure of the dielectric layer
Regarding Claim 2, Chun (see, e.g., Par. [0086]-[0087]) discloses that 152d includes silicon nitride, and that 170 is an air spacer, and that 204 includes silicon oxide. Therefore, Chun (see, e.g., Fig. 22) shows that the spacer structure comprises a first spacer (e.g., one of 152d, 170, or 204) and a second spacer (e.g., another one of 152d, 170, or 204), and the first spacer and the second spacer comprise different materials.
Regarding Claim 3, Chun (see, e.g., Fig. 22) shows that the first spacer (e.g., 152d) directly contacts each of the bit lines (e.g., 140) and two sides of the at least one bit line contact (e.g., 135).
Regarding Claim 4, Chun (see, e.g., Fig. 13) shows that the retracted sidewall of the bottom layer (e.g., recess 158c in 130a) is disposed under the first spacer.
Regarding Claim 5, Chun (see, e.g., Par. [0035],[0086]) discloses that 152d and 164 include silicon nitride. Therefore, Chun (see, e.g., Fig. 22) shows that the spacer layer (e.g., 164) and the first spacer (e.g., spacer 152d) comprise a same material.
Regarding Claim 6, Chun (see, e.g., Fig. 22) shows that the retracted sidewall of the bottom layer (e.g., recess 158c in 130a) is disposed under the bit lines.
Regarding Claim 7, Chun (see, e.g., Fig. 4a and Par. [0029],[0086]) discloses that insulating layer 130 includes first to third insulating layers 130a-c, including a silicon oxide layer, a silicon nitride layer, and a silicon oxide layer, respectively. Therefore, Chun (see, e.g., Par. [0035],[0086]) shows that the dielectric layer (e.g., 130) comprises an oxide-nitride-oxide (ONO) structure.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814